Citation Nr: 1818491	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-07 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (claimed as a sleep disorder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1999 to June 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in August 2017 to evaluate the etiology of his claimed sleep disorder (now characterized as sleep apnea).  After reviewing the claims file, the examiner found insufficient evidence to support that the Veteran had a proper diagnosis of sleep apnea.  In support thereof, the examiner referred to the Veteran's August 2008 sleep study, which resulted in his initial diagnosis with obstructive sleep apnea, and noted that the recorded hypopnea index of 4.6 was too low to justify the sleep apnea diagnosis at that time.  Therefore, the examiner declined to offer an opinion as to the etiology of the condition.  

The Board recognizes that the Veteran has not received any treatment for sleep apnea through VA since his initial diagnosis in August 2008.  With that being said, he was prescribed a continuous positive airway pressure (CPAP) machine at the time of his diagnosis and the record reflects that he has reported that he still use a CPAP machine.  Furthermore, although the Veteran has not received any treatment for sleep apnea through VA, a sleep disorder was listed as an active problem on VA outpatient records as recently as May 2010.  In light of the multiple instances of the Veteran having reported sleeping difficulties while in service, and his seeking treatment for sleeping difficulties almost immediately after leaving service, with a diagnosis of sleep apnea a little over a year after discharge, the Board finds that there is compelling evidence that the Veteran may be entitled to service connection for a sleep disorder or sleep apnea if a diagnosis can be confirmed.  Therefore, the case must be remanded in order to afford the Veteran a sleep study to determine whether he currently has a sleep disorder and/or sleep apnea, and, if so, an opinion must be elicited from a qualified examiner as to whether any diagnosed condition is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a sleep disorder and/or sleep apnea and if so, whether it is related to service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, including a sleep study, should be accomplished. 

The examiner is asked to first determine whether the Veteran has a sleep disorder and/or sleep apnea for VA purposes, or whether he has had one, now resolved, during the pendency of this appeal (i.e., since discharge in June 2007).  If so, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed condition began in service or is otherwise related to service.  In setting forth this opinion, the examiner should consider, and comment upon as necessary, the documented instances of the Veteran seeking treatment for sleep difficulties in service and within a year of his discharge, as well as his diagnosis with sleep apnea 14 months after discharge. The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  
 
 
2.  After completion of the foregoing, readjudicate the
claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




